PURCHASE AND SALE AGREEMENT
 
This AGREEMENT is made as of this 25th day of August, 2008, by and between
1st Source Corporation Investment Advisors, Inc., an Indiana corporation with a
principal place of business at 100 North Michigan Street, South Bend, Indiana
46601 (“Seller”) and WA Holdings, Inc., a Utah corporation with a principal
place of business at 150 Social Hall Avenue, 4th Floor, Salt Lake City, Utah
84111 (“Buyer”).
 
WHEREAS, Seller acts as investment adviser and sponsor to the 1st Source
Monogram Income Equity Fund (the “Current Income Equity Fund”), the 1st Source
Monogram Long/Short Fund (the “Current Long/Short Fund”) and the 1st Source
Monogram Income Fund (the “Current Income Fund”) (in such capacity to the
Current Income Equity Fund, Current Long/Short Fund and Current Income Fund, the
“Business”) (each of the Current Income Equity Fund, the Current Long/Short Fund
and the Current Income Fund is a “Seller Fund” and, collectively, the “Seller
Funds”), each a series of the Coventry Group (the “Trust”), a Massachusetts
business trust that is registered with the Securities and Exchange Commission
(the “SEC”) as an open-end investment company under the Investment Company Act
of 1940, as amended (the “1940 Act”); and
 
WHEREAS, Wasatch Advisors, Inc. (“Wasatch”), a wholly-owned subsidiary of Buyer,
acts as investment adviser and sponsor to the Wasatch Funds, Inc. (the “Wasatch
Funds”), a Minnesota corporation that is registered with the SEC as an open-end
investment company under the 1940 Act; and
 
WHEREAS, the parties intend to transfer the Business Assets to Buyer under the
terms specified in this Agreement in the following manner:  The Wasatch Funds
will establish three new funds and file an amendment (the “Amendment”) to its
existing Registration Statement on Form N-1A (the “Registration Statement”) with
the SEC for the purpose of registering shares of the three new funds (the “Shell
Funds”) corresponding to the three Seller Funds (each such respective new fund,
or any successor thereto, including by reorganization, asset transfer, merger or
otherwise, the “New Income Equity Fund”, the “New Long/Short Fund” and the “New
Income Fund” and, collectively following the Closing, the “New Funds”).  Wasatch
Advisors will act as the investment adviser to the New Income Equity Fund, New
Long/Short Fund and the New Income Fund, and Seller will act as the subadvisor
to the New Income Fund. The Wasatch Funds, acting on behalf of the Shell Funds,
and the Trust, acting on behalf of the Seller Funds, will enter into an
Agreement and Plan of Reorganization in the form and substance of Exhibit A
hereto (the “Reorganization Agreement”) pursuant to which the respective Shell
Funds will agree to acquire all of the assets and liabilities of their
counterpart Seller Funds in exchange for Shell Fund shares, which in turn will
be distributed pro rata to the former shareholders of the Seller Funds in a
transaction intended to qualify as a “reorganization” as defined in
Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Reorganization”).  Shareholders of the Seller Funds will be solicited to
approve the Reorganization by means of a prospectus/proxy statement (the
“Prospectus/Proxy Statement”) of the New Funds filed with the SEC and mailed to
the shareholders of the Seller Funds in connection with a special meeting to be
held for such purpose; and
 

--------------------------------------------------------------------------------


WHEREAS, on the date hereof and in connection herewith the following agreements
ancillary hereto have been entered into:
 
1. Research and Consulting Agreement by and between Wasatch and Seller (the
“Research and Consulting Agreement”);
 
2. Separation Agreement by and between Ralph C. Shive (“Shive”) and Seller (the
“Shive Separation Agreement”);
 
3. Separation Agreement by and between Michael L. Shinnick (“Shinnick”) and
Seller (the “Shinnick Separation Agreement”);
 
4. Employment Agreement by and between Shive and Buyer (the “Shive Employment
Agreement”); and
 
5. Employment Agreement by and between Shinnick and Buyer (the “Shinnick
Employment Agreement”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and further good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION I.
 
OFFER AND SALE OF THE BUSINESS; CLOSING
 
A. Sale of Business Assets.  Subject to the terms and conditions contained in
this Agreement, upon the Closing, Seller will assign, transfer and sell the
Business Assets to Buyer and Buyer will purchase and accept the Business Assets
from Seller in consideration of the purchase price set forth in subsection D
below (the “Purchase Price”).  The term “Business Assets” means all right, title
and interest that Seller possesses and has the right to transfer in and to
(i) the goodwill of the Business and (ii) the performance record and related
records of the Business.  Other than the Business Assets, Seller is not
assigning, transferring or selling any assets of Seller to Buyer.
 
B. Liabilities.  Seller agrees to retain all pre-Closing liabilities associated
with the Business.  Buyer is not assuming any liabilities from Seller as part of
the transactions contemplated by this Agreement.
 
C. Closing Date and Place.  Subject to the terms and conditions of Section IV
hereof (the “Closing Conditions”), the consummation of the transactions referred
to in this Agreement (the “Closing”) shall take place promptly following the
satisfaction or waiver of the condition precedents in Section IV below, or on
such other date as may be agreed upon by the parties (the “Closing Date”), and
in any event shall take place simultaneously with the closing of the
transactions contemplated by the Reorganization Agreement. The Closing shall
take place at the offices of Vedder Price P.C., 222 North LaSalle Street,
Chicago, Illinois 60601-1003, or such other place as the parties mutually
agree.  The parties agree that the Closing may occur by the electronic
transmission or courier delivery of any documents required in connection with
the
 
2

--------------------------------------------------------------------------------


Closing and that neither party will be required to have a representative
physically present at the Closing.
 
D. Purchase Price.  The Purchase Price shall equal the sum of all amounts due
under the Initial Payment, Earn-Out Fees and Aggregate IE Value Earn-Out Fees as
described in subsections 1, 2 and 3 below.
 
1. Thirteen Million Dollars ($13,000,000) to be paid at Closing (the “Initial
Payment”).
 
2. Buyer shall pay Seller a purchase price earn-out fee (“Earn-Out Fee”) for
each of the New Income Equity Fund and the New Long/Short Fund (calculated as
set forth in (a) through (c) below) monthly for each month (or portion thereof)
beginning with the month in which the Closing occurs and ending with the month
during which falls the tenth anniversary of the Closing (the “Earn-Out Fee
Term”).  Each Earn-Out Fee payment shall equal the sum of the Daily Earn-Out
Fees for each Fund for each month (or portion thereof), and shall be paid within
ten days following the end of the calendar month, with the first Earn-Out Fee
payment due within ten days following the end of the calendar month in which the
Closing occurs.  Exhibit B attached hereto sets forth an example of the
calculation of the Earn-Out Fees using actual data for the time period set forth
thereon.  Each Earn-Out Fee shall be calculated in accordance with the terms
hereof, including as set forth on Exhibit B.  With each monthly Earn-Out Fee
payment, Buyer shall provide Seller with a spreadsheet in the form of Exhibit B
hereto showing its calculation of the amount due and then being paid and such
spreadsheet shall be certified as true, accurate and correct by the Buyer’s
chief financial officer.
 
(a). For each day in the period (the month or partial month), the Daily Earn-Out
Fee for the New Income Equity Fund shall be an amount equal to (i) 0.0015/365,
multiplied by (ii) an amount (“IE Net New Assets”) equal to the excess, if any,
of (A) the total ending assets in the New Income Equity Fund as of the close of
business (the “IE Aggregate Market Value”), over (B) (i) Six Hundred and
Twenty-Seven Million Eight Hundred Sixty-Three Thousand Five Hundred Ninety-Six
Dollars and Thirty-Two Cents ($627,863,596.32) multiplied by (ii) one plus the
fund’s Cumulative Fund Return from June 15, 2008 through the day of the
calculation (the “IE Adjusted Base Assets”).  The Daily Earn-Out Fee for each
day that is not a business day shall equal the Daily Earn-Out Fee, if any, for
the preceding business day.
 
3

--------------------------------------------------------------------------------


(b). For each day in the period (the month or partial month), the Daily Earn-Out
Fee for the New Long/Short Fund shall be an amount equal to (i) 0.0015/365,
multiplied by (ii) an amount (“LS Net New Assets”) equal to the excess, if any,
of (A) the total ending assets in the New Long/Short Fund as of the close of
business (the “LS Aggregate Market Value”), over (B) (i) Ninety-Nine Million
Nine Hundred Thirty-Three Thousand Nine Hundred Ninety-Four Dollars and
Forty-Four Cents ($99,933,994.44) multiplied by (ii) one plus the fund’s
Cumulative Fund Return from June 15, 2008 through the day of the calculation
(the “LS Adjusted Base Assets”).  The Daily Earn-Out Fee for each day that is
not a business day shall equal the Daily Earn-Out Fee, if any, for the preceding
business day.
 
(c). Definitions and special rules:
 
(i) “Base NAV” means, for the New Income Equity Fund, $14.920 per share, and for
the New Long/Short Fund, $11.770 per share.
 
(ii) “Cumulative Fund Return” means, for each of the New Income Equity Fund and
New Long/Short Fund, the quotient obtained by dividing (A) the sum of (i) the
Daily NAV Changes (positive or negative) for such fund (or its predecessor) for
each day beginning on [June 16, 2008] and continuing through the computation
date, plus (ii) the cumulative per-share distributions expressed as a positive
number (whether dividend, capital gains, or otherwise) made by such fund (or its
predecessor) for all periods beginning on [June 16, 2008] and continuing through
the computation date, by (B) the Base NAV with respect to such fund.
 
(iii) “Daily NAV Change” means, for each of the New Income Equity Fund and New
Long/Short Fund, the per-share net asset value (NAV) as of the close of business
on such day, minus the per-share NAV of such fund (or its predecessor) as of the
close of business the prior business day, in each case computed in accordance
with generally accepted accounting principals consistent with past practice of
each such fund.
 
(iv) In the event of a split, combination, subdivision or other similar
adjustment to the number of shares in the New Income Equity Fund or the New
Long/Short Fund, the calculations of the amounts due shall be appropriately
adjusted.
 
(d). Each Earn-Out Fee payment under this Section I.D.2. will be subject to a
discount of ten percent (10%) (the “Earn-Out Fee Discount”) so long as each of
the following conditions remain true and correct (the “Discount Conditions”):
 
(i) Shive and Shinnick are employed by Buyer or an affiliate of Buyer and Shive
is acting as portfolio manager to the New Income Equity Fund and Shinnick is
acting as portfolio manager to the New Long/Short Fund;
 
(ii) Buyer is not in breach of any of the terms of the Research and Consulting
Agreement (including such provisions contained in such agreement with respect to
Shive and Shinnick  performing the consulting services called for in such
agreement in accordance with the terms thereof); and
 
(iii) Buyer is not in breach of any of the terms hereof, including, without
limitation, Article VII hereof and Shive and Shinnick are not in violation of
the restrictive covenants referenced in Section VII.B. hereof (assuming for the
purposes hereof that Shive and Shinnick were in direct privity with Seller with
respect to such restrictive covenants).
 
Upon any of the Discount Conditions becoming unsatisfied for any reason, the
Earn-Out Fee Discount shall no longer be applicable to any Earn-Out Fee payment.
 
4

--------------------------------------------------------------------------------


3. In addition to the Earn-Out Fees set forth above, Buyer shall pay Seller an
additional fee (“Aggregate IE Value Earn-Out Fee”) which shall accrue daily
beginning the day after the Closing Date and continuing through the five (5)
year anniversary of the Closing Date, in a daily amount equal to (i) the
Incremental IE Management Fee divided by 365, multiplied by (ii) the IE
Aggregate Market Value as of the close of business on each such day.  The
“Incremental IE Management Fee” means 90% of the amount by which the gross
investment management fee payable by the New Income Equity Fund exceeds eighty
(80) basis points of assets annually; provided that the Incremental IE
Management Fee shall not exceed nine (9) basis points.  The Aggregate IE Value
Earn-Out Fee will be paid monthly for five years following Closing.  Each
Aggregate IE Value Earn-Out Fee that is due will be paid within ten days of the
end of the calendar month, with the first Aggregate IE Value Earn-Out Fee
payment due within ten days of the end of the calendar month in which Closing
occurs.  Exhibit B attached hereto sets forth an example of the calculations of
the Aggregate IE Value Earn-Out Fee using actual data for the time period set
forth thereon.  Each Aggregate IE Value Earn-Out Fee shall be calculated in
accordance with the  terms hereof, including as set forth on Exhibit B.  With
each monthly Aggregate IE Value Earn-Out Fee payment, Buyer shall provide Seller
with a spreadsheet in the form of Exhibit B hereto showing its calculation of
the amount then due and being paid and such spreadsheet shall be certified as
true, accurate and correct by the chief financial officer of Buyer.
 
4. With respect to the determination of the Earn-Out Fee or the Aggregate IE
Value Earn-Out Fee, Buyer and Seller hereby agree that:
 
(a). Buyer shall deliver or make available to Seller and/or its representatives
promptly and, in any event, within two (2) business days after any written
request, any and all work papers or other information of Buyer or any third
party (including each transfer agent) related to monthly spreadsheet and the
determination, preparation or calculation of the Earn-Out Fee and the Aggregate
IE Value Earn-Out Fee, including, without limitation, the number of units
outstanding and the aggregate value of each New Fund on a daily basis. If Seller
does not object, or otherwise fails to respond, to the determination of the
Earn-Out Fee or the Aggregate IE Value Earn-Out Fee as set forth by Buyer within
thirty (30) days after delivery of such monthly spreadsheet to Seller (such
period of time to be reasonably extended in the event that Buyer fails to
promptly provide such work papers or other information in accordance with the
immediately preceding sentence), then such determination of the Earn-Out Fee or
the Aggregate IE Value Earn-Out Fee, as the case may be, specified therein shall
automatically become final and conclusive.  In the event that Seller objects to
the determination of the Earn-Out Fee or the Aggregate IE Value Earn-Out Fee as
set forth by Buyer within such thirty (30) day period (as may be extended
pursuant to the immediately preceding sentence), Seller and Buyer shall promptly
meet and endeavor to reach agreement as to the determination of the Earn-Out Fee
or the Aggregate IE Value Earn-Out Fee, as the case may be.  If Seller and Buyer
agree on the determination of the Earn-Out Fee or the Aggregate IE Value
Earn-Out Fee, as the case may be (as revised pursuant to any agreement between
Buyer and Seller), then the specified determination therein shall become final
and conclusive.  If Seller and Buyer are unable to reach agreement within
twenty-one (21) days after the delivery of such objection to the determination
of the Earn-Out Fee or the Aggregate IE Value Earn-Out Fee, as the case may be,
then Grant Thornton LLP (the
 
5

--------------------------------------------------------------------------------


“Independent Accountants”) shall promptly be retained to undertake a
determination of the Earn-Out Fee or the Aggregate IE Value Earn-Out Fee, as the
case may be.  Only disputed item(s) shall be submitted to the Independent
Accountants for review.  In resolving any disputed item, the Independent
Accountants may not assign a value to such item greater than the greatest value
for such item claimed by either party or less than the lowest value for such
item claimed by either party, in each case as presented to the Independent
Accountants.  The determination of the Independent Accountants as to any item in
dispute shall be based solely on presentations by Seller and Buyer (i.e., not on
independent review), and on the definitions set forth and other provisions
contained in this Agreement.  Such determination of the Independent Accountants
shall be final and binding on Seller and Buyer.
 
(b). Within five (5) business days of the final determination of the Earn-Out
Fee or Aggregate IE Value Earn-Out Fee, pursuant to this Section 4, Buyer or
Seller, as the case may be, shall pay or cause to be paid to the other an amount
equal to (i) the amount by which the final Earn-Out Fee or Aggregate IE Value
Earn-Out Fee is greater or less than the original Earn-Out Fee or Aggregate IE
Value Earn-Out Fee set forth and paid by Buyer to Seller, and (ii) interest on
such amount at a rate equal to the lower of (x) ten percent (10%) per annum or
(y) the highest rate permitted by law thereon, from the date of such original
payment of the Earn-Out Fee or Aggregate IE Value Earn-Out Fee to the date of
payment of the final determined Earn-Out Fee or Aggregate IE Value Earn-Out Fee
pursuant to this Section 4, as the case may be (such difference and interest
thereon being the “Fee Reconciliation Amount”).  If the Fee Reconciliation
Amount results in the payment of additional funds to Seller, Buyer shall
promptly pay such Fee Reconciliation Amount to Seller and pay all expenses and
fees of the Independent Accountants with respect to such final
determination.  If the Fee Reconciliation Amount does not result in the payment
of additional funds to Seller, Seller shall promptly pay or cause to be paid all
expenses and fees of the Independent Accountants with respect to such final
determination.  Final determination and payment of the Fee Reconciliation Amount
shall be made without regard to any claims or offsets that either Seller or
Buyer may have asserted against one another.
 
5. Any Earn-Out Fee or Aggregate IE Value Earn-Out Fee payment which is not paid
when due shall accrue interest at a rate equal to the lower of (x) ten percent
(10%) per annum or (y) the highest rate permitted by law, from the due date of
such payment until the date such payment (including all accrued interest) is
paid in full.
 
E. Income Fund.  Wasatch will promptly recommend to the Wasatch Funds Board of
Directors (the “Wasatch Board”) that Seller become the investment subadvisor to
the New Income Fund and the Investment Subadvisory Agreement with respect to
such Income Fund shall be as set forth in Exhibit C hereto (the “New Investment
Subadvisory Agreement”).  The investment management fee of the New Income Fund
will continue at 0.55% of average daily net assets annually, and 0.52% of
average daily net assets will be paid to Seller pursuant to the Income Fund New
Investment Subadvisory Agreement.  Subject to its fiduciary duties, Buyer will
use its reasonable best efforts to cause the Wasatch Board to not terminate or
fail to renew Seller as the subadvisor to the New Income Fund on substantially
the terms, and with respect to
 
6

--------------------------------------------------------------------------------


the subadvisory fees, on terms not less favorable than, as set forth in the New
Investment Subadvisory Agreement.
 
F. Making of Payments.  Buyer shall make all payments of the Purchase Price in
immediately available funds by wire transfer to the account or accounts
designated by Seller.
 
G. Allocation of Purchase Price.  The Purchase Price shall be allocated among
the Business Assets as mutually agreed between Buyer and Seller prior to the
Closing Date.  The parties agree that such allocation shall be used by them and
respected for all purposes, including income tax purposes, and that the parties
shall follow such allocation for all reporting purposes.
 
H. Closing Deliveries.  At the Closing, (i) the Seller will execute and deliver
the certificate referenced in Section IV.B.4.; (ii) the Buyer will execute and
deliver the certificate referenced in Section IV.A.3; (iii) the Seller will
execute and deliver to Buyer a bill of sale (the “Bill of Sale”); and (iv) Buyer
will deliver to Seller the Initial Payment as specified in Section I.D.1.
 
SECTION II.
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
 
Except as otherwise disclosed to Buyer in the Seller’s disclosure schedules to
this Agreement (“Seller’s Disclosure Schedules”), Seller hereby represents and
warrants to Buyer as of the date hereof the matters set forth in Sections II.A,
B, C, D and E below and covenants with Buyer the matters set forth in
Section II.F below as follows:
 
A. Authority to Execute and Perform Agreements; Enforceability.
 
1. Seller has the full legal right and power and all authority and approval
required to enter into, execute and deliver this Agreement and to perform its
obligations hereunder; and
 
2. This Agreement has been duly authorized, executed and delivered and is a
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject only to qualifications relating to the enforcement of
rights and remedies created under bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting the rights and
remedies of creditors and general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law).
 
3. Subject to approval of the Reorganization Agreement by the Board of Trustees
of the Trust, the Trust, on behalf of each of the Seller Funds, has the full
legal right and power and all authority and approval required to enter into,
execute and deliver the Reorganization Agreement and to perform its obligations
thereunder; and
 
4. The Reorganization Agreement is fully enforceable against the Seller Funds in
accordance with its terms, subject only to qualifications relating to the
enforcement of rights and remedies created under bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
rights and remedies of creditors and general principles
 
7

--------------------------------------------------------------------------------


of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law).
 
B. Non-Contravention; Compliance.
 
1. The execution, delivery and performance of this Agreement by Seller, and the
consummation of the transactions contemplated hereby on the terms and conditions
stated herein, will not violate any provision of Federal or state law, statute,
ordinance or regulation or the rules of self-regulatory organizations (“Laws”)
applicable to Seller and will not conflict with, or result in the breach or
termination of any provision of, or constitute a default under, any material
contract, other instrument or agreement by which Seller is bound;
 
2. Seller, and 1st Source Bank, and, to Seller’s knowledge, the Seller Funds
have at all times conducted their respective businesses and all operations in
material compliance with, and each of them is in material compliance with, all
Laws applicable to each such entity and their respective businesses;
 
3. To the Seller’s knowledge, the execution, delivery and performance of the
Reorganization Agreement by the Trust on behalf of the Seller Funds and the
consummation of the transactions contemplated thereby on the terms and
conditions stated therein, will not violate any provision of Law applicable to
the Seller Funds or the Trust and will not conflict with, or result in the
breach or termination of any provision of, or constitute a default under, any
material contract, other instrument or agreement by which any of the Seller
Funds or the Trust or their respective assets are bound; and
 
4. Seller is registered under the Investment Advisers Act of 1940, as amended
(“Advisers Act”) as an investment adviser with the SEC.
 
C. Litigation.  There is no litigation, proceeding or, to Seller’s knowledge,
investigation, pending or threatened before any court or governmental or
regulatory agency against Seller or, to Seller’s knowledge, any of the Seller
Funds that involves or could be reasonably expected to adversely affect, the
Business, the Seller Funds, the transactions contemplated by this Agreement or
the Reorganization Agreement, or the Business Assets to be acquired by Buyer
pursuant to this Agreement.
 
D. Insolvency.  Seller is not insolvent, and no proceedings, in a court having
jurisdiction, under any state or federal bankruptcy or insolvency law or under
laws for relief of debtors, by or against Seller have been made.
 
E. Disclosure Matters.  All information supplied in writing to Buyer or its
counsel by Seller for inclusion in the Prospectus/Proxy Statement, the
Registration Statement and the Amendment relating to Seller, the Seller Funds,
and their respective affiliates (as such term is defined under the 1940 Act) and
their respective officers, directors, and trustees and to Seller’s knowledge, by
service providers to the Seller Funds (excluding Seller) (collectively, “Seller
Information”), will be true and correct in all material respects at the time
indicated, as the case may be, and shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading to a
 
8

--------------------------------------------------------------------------------


shareholder of the Seller Funds evaluating the transactions described in the
Prospectus/Proxy Statement.
 
F. Covenants Pending the Closing.  Except as otherwise provided herein, from and
after the date hereof and until the Closing Date:
 
1. Seller will permit Buyer and its representatives (including its counsel and
auditors), at reasonable times during normal business hours and in a manner
which will not materially disrupt the Business, to have free and full access to
examine and make copies of all Seller’s books and records pertaining to the
Business, whether or not delivered to Buyer pursuant hereto (including, but not
limited to, correspondence, corporate minutes and record books, memoranda, books
of account, accountants’ work papers and the like), in order that Buyer may have
full opportunity to make such investigation as it shall desire of the Business
and the Seller Funds.  Such access shall be subject to any and all
confidentiality obligations of Seller thereto and any attorney-client privilege
of Seller thereto. Seller will use its reasonable best efforts to allow Buyer
access to the books and records of the Seller Funds’ service providers and the
books and records of the Seller Funds.  All information obtained by Buyer during
such investigations shall be kept in confidence and shall be used and held as
confidential and proprietary information pursuant to the terms and conditions of
that certain Non-Disclosure & Non-Solicitation Agreement by and between Buyer
and Seller, dated as of March 3, 2008.
 
2. Seller will continue to operate the Business in material compliance with
applicable Laws and consistent with past practices and shall not take any
action, or fail to take any action, which could be reasonably expected to have a
material adverse effect on the Business or the Seller Funds.
 
3. Seller will not, directly or indirectly, solicit, encourage or facilitate the
making or submission of any Acquisition Proposal or take any action that could
reasonably be expected to lead to an Acquisition Proposal, including engaging in
discussions or negotiations with any person with respect to any acquisition
proposal or that could reasonably be expected to lead to an acquisition
proposal.  For purposes of this subsection, an “Acquisition Proposal” means any
offer, proposal, inquiry or indication of interest regarding an acquisition,
merger or other similar transaction with the Seller Funds.
 
4. Seller will use its reasonable best efforts to cause the conditions set forth
in Section IV to be satisfied and to consummate the transactions contemplated by
this Agreement as soon as reasonably possible and in any event prior to the
Closing Date.
 
SECTION III.
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
 
Buyer represents and warrants  to Seller as of the date hereof the matters set
forth in Sections III.A, B, C, D and E below and covenants with Seller the
matters set forth in Sections III.F. and G. below as follows:
 
9

--------------------------------------------------------------------------------


A. Authority to Execute and Perform Agreements; Enforceability.
 
1. Buyer has the full legal right and power and all authority and approval
required to enter into, execute and deliver this Agreement and to perform its
obligations hereunder;
 
2. This Agreement has been duly authorized, executed and delivered and is a
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject only to qualifications relating to the enforcement of
rights and remedies created under bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting the rights and
remedies of creditors and general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);
 
3. Subject to approval of the Reorganization Agreement by the Board of Directors
of the Wasatch Funds, the Wasatch Funds, on behalf of each of the Shell Funds,
has the full legal right and power and all authority and approval required to
enter into, execute and deliver the Reorganization Agreement and to perform its
obligations thereunder;
 
4. The Reorganization Agreement is fully enforceable against the Shell Funds in
accordance with its terms, subject only to qualifications relating to the
enforcement of rights and remedies created under bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
rights and remedies of creditors and general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law); and
 
5. Buyer has the financial capacity to pay the Initial Payment and to consummate
this Agreement and transactions contemplated herein.
 
B. Non-Contravention; Compliance.
 
1. The execution, delivery and performance of this Agreement by Buyer, and the
consummation of the transactions contemplated hereby on the terms and conditions
stated herein, will not violate any Laws applicable to Buyer or Wasatch and will
not conflict with, or result in the breach or termination of any provision of,
or constitute a default under, any material contract, other instrument or
agreement by which Buyer, Wasatch or their respective assets are bound;
 
2. To Buyer’s knowledge, the execution, delivery and performance of the
Reorganization Agreement by Wasatch Funds on behalf of the Shell Funds, and the
consummation of the transactions contemplated thereby on the terms and
conditions stated therein, will not violate any provision of Law applicable to
Wasatch Funds and will not conflict with, or result in the breach or termination
of any provision of, or constitute a default under, any material contract, other
instrument or agreement by which any of the Wasatch Funds or their respective
assets are bound;
 
3. The Wasatch Funds, Buyer and Wasatch have at all times conducted their
respective businesses and all operations in material compliance with, and each
of them is in material compliance with, all Laws applicable to them and their
respective businesses; and
 
10

--------------------------------------------------------------------------------


4. Wasatch is registered under the Advisers Act as an investment adviser with
the SEC.
 
C. Litigation.  There is no litigation, proceeding or, to Buyer’s knowledge,
investigation pending or threatened before any court or governmental or
regulatory agency against Wasatch Funds, Buyer or Wasatch that involves or could
be reasonably expected to adversely affect any of them or the transactions
contemplated by this Agreement or the Reorganization Agreement.
 
D. Insolvency.  Neither Buyer nor Wasatch is insolvent, and no proceedings, in a
court having jurisdiction, under any state or federal bankruptcy or insolvency
law or under laws for relief of debtors, by or against Buyer or Wasatch have
been made.
 
E. Disclosure Matters.  All information contained in the Registration Statement,
the Amendment and the Prospectus/Proxy Statement (other than Seller Information)
(collectively, “Wasatch Information”), will be true and correct in all material
respects at the time indicated, as the case may be; and neither the Registration
Statement, the Amendment or the Prospectus/Proxy Statement, when they shall be
authorized for use, will, with respect to any Wasatch Information, include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
 
F. Office.  Prior to Closing, Buyer will establish an office in the South Bend
area in a building whose principal tenant is not a financial institution which
competes with Seller’s Bank.
 
G. Certain Covenants of Buyer.  Buyer will, and will cause its affiliates,
including, without limitation, Wasatch, to use its reasonable best efforts to
promptly cause the establishment of the Shell Funds, the Amendment to be filed
with and declared effective by the SEC in an expeditious manner, to cause the
Board of Trustees of the Wasatch Funds to approve the Reorganization Agreement
and the transactions contemplated thereby with the fee schedules agreed to by
Buyer and Seller, and to cause the transactions contemplated by this Agreement
to be completed.  In connection therewith, Buyer will, and will cause Wasatch to
provide Seller with a draft of any written presentation to be provided to the
Wasatch Board in connection with this Agreement and the Reorganization (“Board
materials”) and allow Seller to provide comments on the same.  Buyer will, and
will cause Wasatch to provide Seller with final Board materials.
 
SECTION IV.
 
CLOSING CONDITIONS
 
A. Conditions to Closing Obligations of Seller.  The obligations of Seller to
consummate the transactions by it in connection with the Closing are subject to
the satisfaction or the waiver by Seller of the following conditions on or prior
to the Closing Date:
 
1. All of the covenants and agreements herein on the part of Buyer to be
complied with or performed on or before the Closing Date shall have been fully
complied with and performed;
 
11

--------------------------------------------------------------------------------


2. All of the representations and warranties on the part of Buyer made in this
Agreement shall be true and correct on the Closing Date to the same extent as if
made at and as of such date;
 
3. Buyer shall have delivered a certificate, executed by an authorized officer,
attesting to the satisfaction of conditions IV.A.1 and 2 above; and
 
B. Conditions to Closing Obligations of Buyer.  The obligations of Buyer to
consummate the transactions by it in connection with the Closing are subject to
the satisfaction or the waiver by Buyer of the following conditions on or prior
to the Closing Date:
 
1. All of the covenants, agreements and conditions herein on the part of Seller
to be complied with or performed on or before the Closing Date shall have been
fully complied with and performed;
 
2. All of the representations and warranties of Seller made in this Agreement
shall be true and correct on the Closing Date as though made at and as of such
date;
 
3. There shall have been no event, occurrence or circumstance which could be
reasonably expected to have a material adverse effect on the Business or the
Seller Funds, other than events, occurrences or circumstances that impact
similar businesses and/or funds in a similar manner; provided, that unfavorable
investment performance by the Seller Funds shall in no event be deemed to be
such an event, occurrence or circumstance; and
 
4. Seller shall have delivered a certificate, executed by an authorized officer,
attesting to the satisfaction of conditions IV.B.1, 2 and 3 above.
 
C. Conditions to Closing Obligations of Both Parties.  The obligations of each
party to this Agreement to consummate the transactions by it in connection with
the Closing are subject to the satisfaction of the following conditions on or
prior to the Closing Date:
 
1. Citi Fund Services (“Citi”) shall have provided notice of termination on
behalf of the Seller Funds to Citi, Foreside Distribution Services L.P. and
Fifth Third Bank with respect to the agreements between the Seller Funds and
such parties.
 
2. The Prospectus/Proxy Statement and Amendment shall each have been declared
effective by the SEC; no stop order suspending such effectiveness shall have
been entered; and no proceedings to obtain such a stop order shall have been
instituted or, to the knowledge of any of the parties to this Agreement, shall
have been threatened by the SEC;
 
3. The Wasatch Board shall have approved the Reorganization Agreement, the
investment advisory agreement between Wasatch and the Shell Funds (the “New
Advisory Agreement”) and the New Investment Subadvisory Agreement, the Coventry
Board shall have approved the Reorganization Agreement and the shareholders of
each Seller Fund shall have approved the Reorganization Agreement by the
requisite vote (the approval of the Wasatch Board, Coventry Board and
shareholders of the Seller Funds shall be on the economic terms agreed to
between Seller and Buyer, including, but not limited to, the management fee of
the New Income Equity Fund, New Long/Short Fund and New Income Fund being .90%,
1.10% and
 
12

--------------------------------------------------------------------------------


.55% and the subadvisory fee of the New Income Fund being .52% of the respective
fund’s average daily net assets without breakpoints in the management fees),
Wasatch shall have entered into the New Advisory Agreement with Wasatch Funds
and Seller shall have entered into the New Investment Subadvisory Agreement with
Wasatch to subadvise the New Income Fund and the transactions contemplated by
the Reorganization Agreement shall have been completed with respect to each
Seller Fund simultaneously with the Closing of the transactions contemplated by
this Agreement.
 
D. Waiver of Certain Conditions to Closing.  Anything in this Agreement to the
contrary notwithstanding, if any one or more of the conditions specified in
paragraphs A through C above shall not have been satisfied, the party or parties
entitled to the benefit of such condition may waive such condition and
nevertheless proceed with the transactions contemplated hereby.  In the event of
any such waiver, the party granting such waiver shall not thereafter have the
right to proceed against the other party for damages resulting from the failure
of the condition waived to have been satisfied.
 
SECTION V.
 
INDEMNIFICATION
 
A. Indemnification by Buyer.  Buyer agrees, subject to subsections C and D
below, to indemnify and hold harmless Seller and the Seller Funds, and their
respective directors, trustees, officers, employees, agents, affiliates and
managers (“Seller Indemnitees”), from and against all demands, claims, actions
or causes of action, assessments, damages, liabilities, costs and further
expenses, including, without limitation, interest, penalties and attorneys’ and
professionals’ and experts’ fees and expenses (collectively, “Seller Losses”),
asserted against, resulting to, imposed upon or incurred by any Seller
Indemnitee, directly or indirectly, by reason of or resulting from:
 
1. a breach, misrepresentation or inaccuracy of any representation, warranty,
covenant or agreement of Buyer contained in this Agreement or in any certificate
delivered pursuant hereto;
 
2. any misstatement or omission in the Wasatch Information referred to in
Section III.E; and
 
3. any liabilities relating to or arising out of the operation of the Business
by Buyer from and after the Closing.
 
B. Indemnification by Seller.  Seller agrees, subject to subsections C, D and E
below, to indemnify and hold harmless Buyer, Wasatch and the Wasatch Funds and
their respective directors, trustees, officers, employees, agents, affiliates
and managers (the “Buyer Indemnitees”), from and against all demands, claims,
actions or causes of action, assessments, damages, liabilities, costs and
further expenses, including, without limitation, interest, penalties and
attorneys’ and professionals’ and experts’ fees and expenses (collectively,
“Buyer Losses”), asserted against, resulting to, imposed upon or incurred by
Buyer Indemnitee, directly or indirectly, by reason of or resulting from:
 
13

--------------------------------------------------------------------------------


1. a breach, misrepresentation or inaccuracy of any representation, warranty,
covenant or agreement of Seller contained in this Agreement or any certificate
delivered pursuant hereto;
 
2. any misstatement or omission in the Seller Information referred to in
Section II.E; and
 
3. any liabilities relating to or arising out of the operation of the Business
by Seller prior to the Closing.
 
C. Procedures for Indemnification.  Any party seeking indemnification hereunder
(an “Indemnitee”) shall give prompt written notice to the party against which
indemnification is sought (the “Indemnitor”) of any claims against the
Indemnitee as to which a claim for indemnification is to be made hereunder,
which notice shall specify the nature of such claim; provided, however, that the
failure to provide such prompt written notice shall not affect the
indemnification obligations hereunder, except to the extent that the Indemnitor
is harmed by such failure or delay.  The Indemnitor shall have the right to
participate, at its own expense, in the defense of any such claim or its
settlement, and the Indemnitee shall permit the Indemnitor to take over the
investigation, defense and settlement of any such claim with counsel reasonably
satisfactory to the Indemnitee, provided that the Indemnitor bears the fees and
expenses of such counsel.  Notwithstanding the preceding sentence, (i) the
Indemnitor shall not settle any action without the consent of the Indemnitee
unless the settlement has no monetary consequences to the Indemnitee and the
terms of the settlement have no material impact on the conduct of the
Indemnitee’s or its affiliates’ conduct of their business, and (ii) if the
Indemnitee reasonably believes that it has defenses which conflict with or are
in addition to those which may be asserted by the Indemnitor, the Indemnitee
may, at the expense of the Indemnitor, retain separate counsel.  Notwithstanding
the foregoing, no Indemnitor shall be obligated to indemnify any Indemnitee
unless written notice of the claim with respect to which indemnification is
sought was provided to such Indemnitor as provided in the first sentence of this
paragraph within the two-year period following the Closing Date.
 
D. Survival of Representations and Warranties.  All representations and
warranties made by any party in this Agreement shall survive the execution and
delivery of this Agreement and the Closing for a period of two years following
the Closing Date.  All covenants and agreements made by any party in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing until fully performed or discharged.
 
E. Limitations on Indemnification Obligations of Seller.  The rights of the
Buyer Indemnitees to indemnification pursuant to the provisions of Section V.B
are subject to the following limitations:
 
1. the amount of any and all Buyer Losses will be determined net of (i) any
amounts recovered by the Buyer Indemnitees under insurance policies or other
collateral sources (such as contractual indemnities of any person that are
contained outside of this Agreement) with respect to such Buyer Losses (and that
the Buyer Indemnitees agree to use commercially reasonable efforts to cover all
possible amounts from such sources) and (ii) any tax benefits actually realized
with respect to such Buyer Losses;
 
14

--------------------------------------------------------------------------------


2. the Buyer Indemnitees will not be entitled to recover Buyer Losses pursuant
to Section V.B until the total amount that the Buyer Indemnitees would recover
under Section V.B, exceeds $50,000 (the “Basket”), provided that once the Basket
amount is reached the Buyer Indemnitees will be entitled to receive the entire
amount of Buyer Losses; and
 
3. the Buyer Indemnitees will not be entitled to recover Buyer Losses if the
aggregate claims actually paid by Seller on account thereof exceed the Initial
Payment (the “Cap”).
 
F. Limitations on Indemnification Obligations of Buyer.  The rights of the
Seller Indemnitees to indemnification pursuant to the provisions of Section V.A
are subject to the following limitations (which limitations shall not apply to
any breach by Buyer of its covenants to pay the Purchase Price):
 
1. the amount of any and all Seller Losses will be determined net of (i) any
amounts recovered by the Seller Indemnitees under insurance policies or other
collateral sources (such as contractual indemnities of any person that are
contained outside of this Agreement) with respect to such Seller Losses (and
that the Seller Indemnitees agree to use commercially reasonable efforts to
cover all possible amounts from such sources and (ii) any tax benefits actually
realized with respect to such Seller Losses);
 
2. the Seller Indemnitees will not be entitled to recover Seller Losses pursuant
to Section V.A until the total amount that the Seller Indemnitees would recover
under Section V.A, exceeds $50,000 (the “Basket”), provided that once the Basket
amount is reached the Seller Indemnitees will be entitled to receive the entire
amount of Seller Losses; and
 
3. the Seller Indemnitees will not be entitled to recover Seller Losses if the
aggregate claims actually paid by Buyer on account thereof exceed the Initial
Payment (the “Cap”).
 
SECTION VI.
 
TERMINATION
 
Notwithstanding anything to the contrary contained herein, this Agreement and
the transactions contemplated hereby with respect to an affected party may be
terminated (a) by either party upon written notice to the other party if the
Closing has not occurred on or before February 28, 2009; (b) if a party is in
material breach of its obligations hereunder and has not cured such breach
within 10 days following written notice thereof provided to it by the other
party, upon written notice by the non-breaching party to the breaching party; or
(c) by mutual written agreement of both parties.  In the event of termination of
this Agreement as provided above, this Agreement shall forthwith become void,
and there shall be no liability on the part of Seller or Buyer, except for
willful breaches of this Agreement prior to the time of such termination,
provided, however, the obligations of Buyer, Seller and their respective
affiliates under that certain Non-Disclosure & Non-Solicitation Agreement, dated
as of March 3, 2008, shall survive.
 
15

--------------------------------------------------------------------------------


SECTION VII.
 
POST-CLOSING COVENANTS
 
A. During the Earn-Out Fee Term, Buyer and its employees and affiliates will not
pro-actively solicit separate account clients or compete with Seller and its
affiliates to provide asset management or investment advisory services for any
separate account clients within the Covered Counties; provided, however, that
Buyer may reactively accept and follow up on any potential clients introduced to
Buyer through any third party not affiliated with Buyer, including a consultant
or pension advisory firm to which Wasatch has furnished data and/or has an
ongoing relationship.  Furthermore, this Subsection A does not apply to wrap
programs of national brokerage platforms that extend into the Covered
Counties.  The term “Covered Counties” shall mean the following
counties:  (i) Berrien, Cass and Kalamazoo counties in the State of Michigan,
and (ii) Allen, Elkhart, Fulton, Huntington, Kosciusko, La Porte, Marshall,
Porter, Pulaski, St. Joseph, Starke, Wells and Whitley counties in the State of
Indiana.
 
B.   1. Without the prior written consent of Seller, while employed by Buyer or
an affiliate of Buyer, and for a period of twelve (12) months thereafter (the
“One Year Tail Period”) (the last day of such employment, the “Termination
Date”), Buyer will use its best efforts to cause each of Shive and Shinnick to
not directly or indirectly (either alone or in concert with others) provide any
asset management or investment advisory services to clients or prospects of
Seller with whom Shive or Shinnick had a professional relationship while Shive
or Shinnick was employed by Seller or Buyer.
 
2. Buyer will include the foregoing restrictive covenant provisions in the Shive
Employment Agreement and Shinnick Employment Agreement, will not amend such
employment agreements to remove such provisions, will include Seller as a third
party beneficiary of such covenants and will enforce such provisions against
Shive and Shinnick to the best of its ability, including through litigation, if
necessary.
 
C. Buyer acknowledges that the restrictions contained in this Section VII are
reasonable and necessary to protect the legitimate interests of Seller and do
not cause Buyer undue hardship.  Buyer acknowledges that any violation of this
Section VII could cause irreparable harm to Seller, that damages for such harm
may be incapable of precise measurement and that, as a result, Seller may not
have an adequate remedy at law to redress the harm caused by such
violations.  Therefore, in the event of an alleged violation of this Section VII
by Buyer or any of its affiliates, Buyer agrees that, in addition to its other
remedies, Seller shall be entitled to seek injunctive relief and other equitable
remedies, including, but not limited to, immediate temporary injunction,
temporary restraining order and/or preliminary or permanent injunction to
restrain or enjoin any such violation.  Buyer hereby agrees to waive any
requirement for the securing or posting of any bond in connection with such
remedy.
 
D. If a court of competent jurisdiction construes the covenants in this
Section VII or any part hereto, to be unenforceable because of its duration or
the geographical area covered hereby, the court shall modify such unenforceable
provision to the extent necessary so that the provision, as modified, shall then
be enforceable.  The parties hereto intend that the provisions of Section VII
shall be deemed to be a series of separate covenants, one for each and every
county of each and every state of the United States of America within the
Covered Counties.
 
16

--------------------------------------------------------------------------------


E. Buyer will, and will cause Wasatch to, use its reasonable best efforts to
ensure that the New Income Equity Fund remains open for new investment by new
and existing shareholders, and that the New Income Equity Fund is not merged
into any other fund.
 
F. Buyer will, and will cause Wasatch to, use its reasonable best efforts to
ensure that the New Long/Short Fund remains open for new investment by new and
existing shareholders so long as its assets under management are not in excess
of One Billion Dollars and that the New Long/Short Fund is not merged with any
other fund.
 
G. For a period of seven (7) years following the Closing, Buyer shall provide
Seller herewith access to any records which constitute a portion of the Business
Assets for any reasonable purpose.
 
H. Unless otherwise agreed to in writing by Seller, until January 1, 2011,
Seller will, and will cause Wasatch to, use its reasonable best efforts to
ensure that the names of the New Funds will not be changed and that the term
“1st Source” will continue to be included in such names.
 
I. Buyer and Seller each acknowledges that the Reorganization contemplated by
this Agreement is intended to comply with the requirements of Section 15(f) of
the 1940 Act.  In that regard:
 
1. Buyer shall cause Wasatch to use its reasonable best efforts to conduct its
business so as to assure that, insofar as within the control of Buyer and Seller
or Wasatch, for a period of two years after the Closing Date as specified in the
Reorganization Agreement, no change in fees or addition of expenses to the New
Funds or implementation of other arrangements will occur which would result in
an “unfair burden” (as that term is used in Section 15(f) of the 1940 Act) to
the New Funds; and
 
2. Buyer agrees that it shall cause Wasatch to use its reasonable best efforts
to cause the directors of Wasatch Funds to take, or refrain from taking, such
actions to ensure that, insofar as within the control of Buyer or Wasatch, for a
period of three years after the Closing Date as specified in the Reorganization
Agreement, at least 75% of the members of the board of directors of Wasatch
Funds, including any successors thereto, shall not be “interested persons” (as
that term is defined in the 1940 Act) of the Buyer, Seller or Wasatch.
 
SECTION VIII.
 
MISCELLANEOUS
 
A. Notices.  All notices hereunder shall be deemed to have been given when
delivered in person or, five (5) days thereafter if mailed, by registered or
certified mail, postage prepaid, addressed to any party at its address set forth
below or at any other address identified in writing to the other parties hereto:
 
17

--------------------------------------------------------------------------------


If to Seller:
 
c/o 1st Source Bank
 
Attention:  Chief Executive Officer
 
100 North Michigan Street, P. O. Box 1602
 
South Bend, IN   46634
 
With a copy to:
 
Vedder Price P.C.
 
222 North LaSalle Street, Suite 2600
 
Chicago, Illinois  60601
 
Attention:                                William J. Bettman, Esq.
 
If to Buyer:
 
Wasatch Advisors, Inc.
150 Social Hall Avenue
4th Floor
Salt Lake City, UT  84111
 
With a copy to:
 
Alan Bell
Dorsey & Whitney LLP
136 South Main, Suite 1000
Salt Lake City, UT  84101
 
B. Captions.  The captions hereunder are for the convenience of the parties and
shall not control or affect the interpretation or construction of this
Agreement.
 
C. Controlling Law; Consent to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Indiana.  Seller
and Buyer hereby consent to service of process and exclusive jurisdiction in the
State of Indiana with respect to any disputes arising under or in relation to
this Agreement.
 
D. Entire Agreement.  This Agreement and the agreements, documents, schedules
and exhibits referred to herein constitute the entire agreement of the parties
with respect to the transactions contemplated hereby and supersede all other
agreements between the parties, whether written or oral which survives the
execution and delivery hereof.  This Agreement may not be amended, except in a
writing signed by each of the parties hereto.
 
E. Binding Effect.  This Agreement shall inure to the benefit of and bind the
parties hereto and their respective successors and assigns.
 
F. No Assignment or Amendment.  Neither this Agreement nor any rights of any
party hereunder may be assigned without obtaining the prior written consent of
the other party hereto, which consent shall not be unreasonably withheld;
provided, however, after the Closing
 
18

--------------------------------------------------------------------------------


Seller may assign its rights to receive payment of the Purchase Price to any
party without the prior consent of Buyer.  Subject to the preceding sentence,
this Agreement will be binding upon and inure to the benefit of the successors
and permitted assigns of the parties.  This Agreement may not be amended and the
terms hereof shall not otherwise be modified except by an instrument in writing
signed by the parties hereto.
 
G. Expenses and Fees.  Each party shall pay its respective costs, expenses and
legal fees in connection with this Agreement and the transactions contemplated
hereby.  However, all costs relating to the solicitation of the shareholders of
Seller Funds (inclusive of legal fees and expenses, printing, mailing the proxy
statement and soliciting proxies) will be paid by Buyer.
 
H. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed as of the day and year first above written.
 

 
WA HOLDINGS, INC.
 
By:                                                                
Title:                                                              
 
 
1ST SOURCE CORPORATION INVESTMENT ADVISORS, INC.
 
By:                                                                
Title:                                                              





 
 
 

 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT LIST
 
Exhibit A                                Agreement and Plan of Reorganization
 
Exhibit B
Earn-Out Fee Calculation Spreadsheet

 
 
and

 
 
Aggregate IE Value Earn-Out Fee Calculation Spreadsheet

 
Exhibit C                                Income Fund New Investment Subadvisory
Agreement
 


 
 
 

 
 
21

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Agreement and Plan of Reorganization
 


 
A-1
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Example Earn-Out Fee Calculation
 
and
 
Example Aggregate IE Value Earn-Out Fee Calculation
 


 
C-1
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
INCOME FUND NEW INVESTMENT SUBADVISORY AGREEMENT
 




 
E-1
 

 
 

--------------------------------------------------------------------------------

 
